Order unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendants’ motion for summary judgment dismissing the complaint on the ground that plaintiff Luz C. Colon did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Even assuming, arguendo, that defendants met their initial burden, we conclude that plaintiffs presented sufficient proof in admissible form to raise a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Summary Judgment.) Present — Green, J. P., Pine, Wisner, Hurlbutt and Callahan, JJ.